Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of possessing a weapon and possessing an altered item. Upon administrative appeal, the determination was affirmed with a modified penalty. This CPLR article 78 proceeding ensued.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report, the related documentation and photograph, and the testimony adduced at the hearing, including the confidential testimony considered by the Hearing Officer in camera (see Matter of Reddick v Goord, 43 AD3d 503, 503 [2007]; Matter of Turner v Goord, 32 AD3d 1119, 1120 [2006]). Petitioner’s assertion that the weapon was placed in his cell by someone else created a credibility issue for resolution by the Hearing Officer (see Matter of Davis v Senkowski, 306 AD2d 778, 778 [2003]). To the extent preserved, petitioner’s remaining contentions, including his claims that he received inadequate employee assistance and that the Hearing Officer was biased and failed to assess the reliability of the confidential information, have been examined and found to be unavailing.
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.